Hoar, J.
It is the settled law of this commonwealth that the sale of chattels without a delivery, actual, constructive or symbolical, does not pass the title as against an attaching creditor of the vendor. Pratt v. Parkman, 24 Pick. 42. Carter v. Willard, 19 Pick. 1. Packard v. Wood, 4 Gray, 307. In this case there was no actual delivery; and none constructive or symbolical, except the delivery and recording of a bill of sale. This was not sufficient, because there was nothing to prevent an actual delivery, either by transfer of the manual possession, or by notice to the person in whose custody the chattels were, that the sale had been made, and that he should hold them for the vendee. Lanfear v. Sumner, 17 Mass. 110. Gardner v Howland, 2 Pick. 599.

Exceptions overruled.